People v Bishop (2021 NY Slip Op 05443)





People v Bishop


2021 NY Slip Op 05443


Decided on October 8, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 8, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND CURRAN, JJ.


868 KA 21-00179

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vZACHERY BISHOP, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


THE ABBATOY LAW FIRM, PLLC, ROCHESTER (DAVID M. ABBATOY, JR., OF COUNSEL), FOR DEFENDANT-APPELLANT. 
GREGORY J. MCCAFFREY, DISTRICT ATTORNEY, GENESEO (JOSHUA J. TONRA OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Livingston County Court (Dennis S. Cohen, J.), rendered November 14, 2019. The judgment convicted defendant upon a plea of guilty of robbery in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Bishop ([appeal No. 1] — AD3d — [Oct. 8, 2021] [4th Dept 2021]).
Entered: October 8, 2021
Ann Dillon Flynn
Clerk of the Court